UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-7159


UNITED STATES OF AMERICA,

                        Plaintiff – Appellee,

          v.

JEFFREY A. MARTINOVICH,

                        Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Robert G. Doumar, Senior
District Judge. (4:12-cr-00101-RGD-TEM-1)


Submitted:   December 16, 2014               Decided:   December 18, 2014


Before DUNCAN    and   DIAZ,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jeffrey A. Martinovich, Appellant Pro Se.       V. Kathleen
Dougherty, OFFICE OF THE UNITED STATES ATTORNEY, Norfolk,
Virginia; Scott W. Putney, Norfolk, Virginia; Brian James
Samuels,   Assistant  United States Attorney, Newport News,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jeffrey   A.   Martinovich    appeals    the   district   court’s

order denying his motion for leave to file an amended brief.               We

have     reviewed   the    record   and   find      no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.    United States v. Martinovich, No. 4:12-cr-00101-RGD-TEM-

1 (E.D. Va. July 28, 2014).           We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                      AFFIRMED




                                     2